Citation Nr: 0815761	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1992 to 
August 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision rendered by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in pertinent part, 
denied service connection for fibromyalgia.

The veteran presented testimony at an RO hearing in July 
2005.  She also testified before the undersigned at a video-
conference hearing held in January 2008.  Transcripts of both 
hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she is entitled to service 
connection for fibromyalgia.  

Service treatment records show that the veteran reported 
bilateral knee, leg and ankle pain beginning in February 
1992, and foot pain in March 1992.  Records from medical 
board evaluations show the following diagnoses: stress 
fractures in the left proximal femur (healed), right tibia 
(healing) and left tibia (early); metatarsalgia and heel 
contusions, both feet; and bilateral ankle tendonitis.  There 
is one noted mention of left elbow pain, etiology unknown, in 
1992.  The service treatment records do not reflect a 
diagnosis of fibromyalgia or fibromyositis, and the various 
joint pains were attributed to the stress fractures, and not 
a systemic disease process.
The veteran was treated throughout the remainder of her 
active duty for continuing pain and was medically discharged 
from service in August 1992.  

Post-service VA medical records show that the veteran 
continued to complain of pain in her lower legs during 
outpatient treatment in September 1992, and at a VA 
examination in October 1992.  In July 1993, a Dr. P., a VA 
orthopedist noted the veteran's service medical history of 
multiple stress fractures and her continued pain in her hips, 
thighs, lower legs, and feet, and suggested that her symptoms 
possibly fell into the "fibromyositis group."  He suggested 
further evaluation by a rheumatologist to include a diagnosis 
of an underlying disease process.  Thereafter, rheumatology 
consultation records of Dr. S. reveal a diagnosis of diffuse 
myofascial pain syndrome, in September 1993, with a note that 
the veteran lacked the total criteria for fibromyalgia 
syndrome.  However, after an October 1993 bone scan study 
showed resolving stress fractures, and after finding 8 
trigger points, Dr. S. noted the veteran had myofascial pain 
syndrome, which he stated could be called fibrositis 
(fibromyalgia).  From the record, it appears that both Dr. S. 
and Dr. P. found some relationship between the veteran's 
stress fractures and the diagnosis of fibromyalgia (perhaps 
as an underlying disease process).  It is unclear to the 
Board, however, whether such an inference is accurate and 
whether their findings were based on a review of the entire 
objective evidence of record, including service treatment 
records.  

The Board notes that the veteran is currently service-
connected for residuals of stress fracture right and left 
femur, right and left tibia; tendonitis and metatarsalgia 
right and left feet; and generalized anxiety disorder, 
secondary to the leg disorder.  Notably, all of the 
orthopedic disabilities were found to be residuals of the 
stress fracture injuries in 1992.  However, the record 
reflects that the veteran has complained of additional 
symptoms which have been linked to her diagnosed 
fibromyalgia.  At her recent video-conference hearing, the 
veteran stated that she has pain now in both her upper and 
lower extremities.  

While the veteran has submitted some informational material 
about the nature of fibromyalgia, there is no competent 
medical opinion of record which has: discussed the etiology 
of the disorder; provided a clear explanation of the onset 
date for the veteran's fibromyalgia; or discussed whether or 
not her in-service stress fractures and orthopedic complaints 
were related to or the initial manifestation of that 
disorder.  As it stands, the medical evidence of record is 
insufficient for the Board to render a decision on the 
present claim.  

Given the evidence, and the request from the veteran's 
representative at the hearing before the undersigned that the 
veteran be afforded a VA examination- the Board concludes 
that such an examination is necessary in this case in order 
to comply with the duty to assist provisions of the VCAA.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
rheumatology examination to determine the 
etiology of the veteran's orthopedic 
complaints.  The claims folder should be 
made available to the examiner for review 
and the examination report should reflect 
that such a review was conducted.  The 
rheumatologist is asked to address the 
following: 

a) Does the veteran currently have 
fibromyalgia?

b). If so, is it at least as likely as not 
(50 percent probability or greater) that 
the current fibromyalgia had its onset in 
service or is otherwise related to 
complaints of pain and/or stress fracture 
injuries shown in service?

c) What, if any, current symptoms are 
attributable to the fibromyalgia?  If at 
all possible, when responding, the examiner 
should note any symptoms which tend to 
overlap with symptoms for which the veteran 
is already service-connected [e.g. 
residuals of stress fractures bilateral 
femur and tibia; tendonitis and 
metatarsalgia, bilateral feet; and general 
anxiety disorder (to include depression, 
fatigue, and sleep disturbance)], and 
specify if there is any symptomatology 
distinguishable from those service-
connected disorders/symptoms.  

3.  Then readjudicate the claim at issue in 
light of the additional medical evidence 
obtained.  If the benefit is not granted to 
the veteran's satisfaction, send her and 
her representative a supplemental statement 
of the case and give them an opportunity to 
respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



